DETAILED ACTION
This is in response to Application # 17/330,257.  Claims 1-64 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitations in claim 63, which recite “means for communicating … means for establishing …means for dynamically transitioning …”, under the three prong test have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The corresponding structure in Applicant’s Specification has been mapped to at least one processor communicatively coupled to the memory and the at least one transceiver [App. Spec.: para. 0006]. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 12, 14-15, 28, 32-34, 40, 43, 45-46, 59, and 63-64 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Hsu (US 2020/0163141).

Regarding Claim 1,
A method of wireless communication performed by an access point (AP), comprising: 

communicating with at least one wireless station (STA) and supporting a plurality of communication devices and communication modes on a communication medium [Hsu: wireless station and communication devices == STAs; 0033; the AP 105 can control which STAs are granted multi-band channel access, and the access can be terminated by the AP at any time, for example, based on changing network conditions or requirements, or to conserve power when the amount of traffic to be transmitted is relatively low]; 

establishing a single-link communication mode with the at least one wireless STA and at least one communication device of the plurality of communication devices over a single-link [Hsu: wireless station and communication devices == STAs; 0035; the AP sends request frame 215 carrying link IDs and an ENABLE flags to the STA to enable one or more disabled links. The frame can also carry operational parameter update information for the links. In response to the request frame 215, the STA can follow AP's request to enable some or all of the identified links; 0032-33; after receiving an enhanced distributed channel access (EDCA) transmission opportunity (TXOP) frame, the STA 155 can begin transmitting frames over the respective band during the window of time provided in the EDCA TXOP frame ; 0027; N links operate over different RF bands. Links can be selectively enabled or disabled via a frame exchange over an active link]; 

establishing a multi-link communication mode with the at least one wireless STA and the at least one communication device over a multi-link [Hsu: wireless station and communication devices == STAs; 0035; the AP sends request frame 215 carrying link IDs and an ENABLE flags to the STA to enable one or more disabled links. The frame can also carry operational parameter update information for the links. In response to the request frame 215, the STA can follow AP's request to enable some or all of the identified links; 0032-33; when the STA 155 receives EDCA TXOP frames in multiple bands simultaneously, the STA 155 can transmit frames using multiple bands simultaneously during the provided window of time; 0027; N links operate over different RF bands. Links can be selectively enabled or disabled via a frame exchange over an active link]; and 

dynamically transitioning between the single-link communication mode and the multi-link communication mode based upon a determination related to a best mode of delivery for a next period [Hsu: 0043; the AP transmits a request frame 415 that carries the link ID and an enable FLAG as well as information regarding the target link 425 to switch to, such as the link ID and Operation BW of the target link to perform link switching frame exchange 400. The STA can agree or disagree with the request. If the STA agrees it sends a response frame 420 to the AP carrying a required delay 430 of the link switch and switches from the specified link 410 to the target link 425 identified in the request frame 415. Enabled link 410 is disabled and the identified link 425 is enabled after a delay 430; 0025; an AP may request a switch to a different link available on the AP side for MLO, for example, when a link is occupied by interference and is not available when AP needs to use the link, and the operating parameters of a target link can be updated].

Regarding Claim 2,
wherein the best mode of delivery for the next period is determined based on antenna availability associated with the single-link and the multi-link [Hsu: 0028; when an STA associates with an AP, the capabilities and operational parameters of each link are negotiated and are configured accordingly after successful association; 0029; the transceivers 110 and 115 of AP 105 exchange data and information with cooperative management unit 120 that coordinates information sent and/or received by transceivers 110 and 115; 0030; the transceivers 160 and 165 of STA 155 exchange data and information with cooperative management unit 170 that coordinates information sent and received by transceivers 160 and 165 using 5 GHz band wireless communication and 2.4 GHz band wireless communication, respectively; 0031; the multi-band cooperative AP 105 and the multi-band cooperative STA 155 have simultaneous transmission and reception capability for communicating using different wireless bands; the transmitters operating on the different bands can perform independent clear channel assessments (CCAs) using joint or intendent transmissions; 0073].
Note:
An antenna is inherent with a transceiver, which in turn is associated with an enabled link or links.

Regarding Claim 3,
wherein the best mode of delivery for the next period is determined based on radio capabilities associated with the single-link and the multi-link and a probability of winning the communication medium [Hsu: probability of winning the communication medium == availability of link; 0028; when an STA associates with an AP, the capabilities and operational parameters of each link are negotiated and are configured accordingly after successful association; the capabilities may include, for example, RF bands (2.4G, 5G, 6G), Number of Spatial Streams (NSS), bandwidth (e.g., 20 MHz, 40 MHz, etc.), and a station type (EHT, HE, VHT, or HT STA); 0034; according to some embodiments of the present invention, an AP and an associated STA are both aware of the availability of every link; 0042; when a link, e.g., between the AP's Link 1 (315) and the STA's Link 4 (360), is occupied by interference or is otherwise unavailable when an AP needs to use the link, the AP can request to switch to another link that is available on the AP side and then begin MLO. For example, as depicted in FIG. 3, the AP can request to switch to a link between the AP's Link 2 (320) and the STA's Link 4 (360)].

Regarding Claim 9,
wherein the next period comprises one or more transmission opportunities (TxOPs) [Hsu: 0032; after receiving an enhanced distributed channel access (EDCA) transmission opportunity (TXOP) frame, the STA 155 can begin transmitting frames over the respective band during the window of time provided in the EDCA TXOP frame].

Regarding Claim 12,
wherein one of the single-link communication mode and the multi-link communication mode is a Spatial Multiplexing Power Source (SMPS) mode [Hsu: 0026; when a link is enabled, both the AP and STA are aware of the link's enabled status; the link can be active, in a power-save mode, or following target wake time (TWT) operations for a doze/service period; 0027; an STA's power save operations, such as TWT (target wake time), for a specific link can be negotiated through a frame exchange over an enabled link; 0028; for example, when an STA associates with an AP, the capabilities and operational parameters of each link are negotiated and are configured accordingly after successful association; the capabilities may include, for example, RF bands (2.4G, 5G, 6G), Number of Spatial Streams (NSS), bandwidth (e.g., 20 MHz, 40 MHz, etc.), and a station type (EHT, HE, VHT, or HT STA); 0047; according to some embodiments of the present invention, all enable, disable, link switch, and power save mode setup frame exchanges may be transmitted over a dedicated control link that always remains enabled].

Regarding Claim 14,
further comprising: disabling one of the single-link communication mode and the multi-link communication mode while the other of the single-link communication mode and the multi-link communication mode is active [Hsu: 0048; FIG. 6 depicts an exemplary data format element 600 for providing response or request information for selectively enabling and disabling links according to embodiments of the present invention; 0052; a response with partial acceptance accepting some requests in the corresponding request frame; 0038; 0038; the request frame 215 transmitted by the AP includes link IDs and DISABLE flags for requesting disablement of an enabled link or links. The STA can agree to disable all or some of the identified links].

Regarding Claim 15,
further comprising: sending a Request to Send (RTS) message or a Clear to Send (CTS) message to enable the at least one wireless STA to retune a radio frequency (RF) to operate on a common frequency [Hsu: 0056; with regard to FIG. 8, a flow chart of an exemplary sequence of computer implemented steps of a process 800 for selectively enabling a wireless link is depicted according to embodiments of the present invention; 0057; at step 805, a request frame is transmitted from a first wireless device to a second wireless device with a link ID and enable flag indicating a request to enable the target wireless link; 0060; optionally, at step 820, the operating parameters of the target link are updated using updated operating parameters carried in the request frame; 0028; when an STA associates with an AP, the capabilities and operational parameters of each link are negotiated and are configured accordingly after successful association; the capabilities may include, for example, RF bands (2.4G, 5G, 6G), Number of Spatial Streams (NSS), bandwidth (e.g., 20 MHz, 40 MHz, etc.), and a station type (EHT, HE, VHT, or HT STA)].

Regarding Claim 28,
wherein one of the single-link communication mode and the multi-link communication mode is disabled after an RTS prime or CTS exchange [Hsu: 0038; the request frame 215 transmitted by the AP includes link IDs and DISABLE flags for requesting disablement of an enabled link or links; the STA can agree to disable all or some of the identified links].

Regarding claims 32-34, 40, 43, 45-46, and 59, which recite the same claim limitations as those in claims 1-3, 9, 12, 14-15, and 28 above, the same rationale of rejection as presented in claims 1-3, 9, 12, 14-15, and 28 is applicable.

Regarding Claim 63, which recites an access point having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding Claim 64, which recites a non-transitory computer-readable medium storing computer-executable instructions that, when executed by an access point (AP), have the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-8, 17-18, 35-39, 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Gan (CN 113453380).
Regarding Claim 4,
Hsu teaches:
wherein the radio capabilities include whether a selected frequency of the single-link communication mode or the multi-link communication mode is a … Megahertz (MHz) operating bandwidth in a 5 Gigahertz (GHz) operating mode [Hsu: 0028; when an STA associates with an AP, the capabilities and operational parameters of each link are negotiated and are configured accordingly after successful association; the capabilities may include, for example, RF bands (2.4G, 5G, 6G), Number of Spatial Streams (NSS), bandwidth (e.g., 20 MHz, 40 MHz, etc.), and a station type (EHT, HE, VHT, or HT STA). The operational parameters can include, for example, Link ID, primary band and operation BW of the link, a required delay from disabled status to enabled status, and a required delay for switching channels; 0029; the multi-band cooperative AP 105 includes a 5 GHz transceiver 110 and a 2.4 GHz transceiver 115].

However, Hsu does not explicitly teach a selected frequency of the single-link communication mode or the multi-link communication mode is a 160 Megahertz (MHz) operating bandwidth.

Gan teaches:
	a selected frequency of the single-link communication mode or the multi-link communication mode is a 160 Megahertz (MHz) operating bandwidth … [Gan: p.2; according to the latest open free 6GHz frequency band, the channel is divided based on the frequency band; the supportable bandwidth can exceed the maximum bandwidth of 160MHz supported by 5GHz, such as 320MHz].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Hsu and Gan in order to improve the peak throughput [Gan: p. 2].

Regarding Claim 5,
Hsu teaches:
wherein the radio capabilities include whether a selected frequency of the single-link communication mode or the multi-link communication mode is a 320 MHz operating bandwidth in a 6 GHz operating mode [Hsu: 0028; when an STA associates with an AP, the capabilities and operational parameters of each link are negotiated and are configured accordingly after successful association; the capabilities may include, for example, RF bands (2.4G, 5G, 6G), Number of Spatial Streams (NSS), bandwidth (e.g., 20 MHz, 40 MHz, etc.), and a station type (EHT, HE, VHT, or HT STA). The operational parameters can include, for example, Link ID, primary band and operation BW of the link, a required delay from disabled status to enabled status, and a required delay for switching channels; 0029; the multi-band cooperative AP 105 includes a 5 GHz transceiver 110 and a 2.4 GHz transceiver 115; other types of transceivers that operate on different bands, such as 6 GHz and above, can also be used by the multi-band cooperative AP 105 according to embodiments of the present invention].

However, Hsu does not explicitly teach a selected frequency of the single-link communication mode or the multi-link communication mode is a 320 MHz operating bandwidth.

a selected frequency of the single-link communication mode or the multi-link communication mode is a 320 MHz operating bandwidth … [Gan: p.2; according to the latest open free 6GHz frequency band, the channel is divided based on the frequency band; the supportable bandwidth can exceed the maximum bandwidth of 160MHz supported by 5GHz, such as 320MHz].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Hsu and Gan in order to improve the peak throughput [Gan: p. 2].

Regarding Claim 6,
further comprising: attempting to win usage of the selected frequency [Hsu: 0027; N links operate over different RF bands; 0031; The multi-band cooperative AP 105 and the multi-band cooperative STA 155 have simultaneous transmission and reception capability for communicating using different wireless bands; the transmitters operating on the different bands can perform independent clear channel assessments (CCAs) using joint or intendent transmissions; 0032; when the STA 155 receives EDCA TXOP frames in multiple bands simultaneously, the STA 155 can transmit frames using multiple bands simultaneously during the provided window of time].

Regarding Claim 7,
Hsu teaches that the capabilities may include, for example, RF bands (2.4G, 5G, 6G), Number of Spatial Streams (NSS), bandwidth (e.g., 20 MHz, 40 MHz, etc.), and a station type (EHT, HE, VHT, or HT STA) [Hsu: 0028].

However, Hsu does not teach 320 MHz operating bandwidth in the 6 GHz operating mode.

Gan teaches:
wherein the single-link communication mode is the 320 MHz operating bandwidth in the 6 GHz operating mode [Gan: p.2; according to the latest open free 6GHz frequency band, the channel is divided based on the frequency band; the supportable bandwidth can exceed the maximum bandwidth of 160MHz supported by 5GHz, such as 320MHz].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Hsu and Gan in order to improve the peak throughput [Gan: p. 2] .

Regarding Claim 8,
Hsu teaches that the capabilities may include, for example, RF bands (2.4G, 5G, 6G), Number of Spatial Streams (NSS), bandwidth (e.g., 20 MHz, 40 MHz, etc.), and a station type (EHT, HE, VHT, or HT STA) [Hsu: 0028].

However, Hsu does not teach … 320 MHz operating bandwidth in the 6 GHz operating mode … 160 MHz operating bandwidth on a 5 GHz operating mode.

Gan teaches:
wherein the multi-link communication mode is the 320 MHz operating bandwidth in the 6 GHz operating mode plus another 160 MHz operating bandwidth on a 5 GHz operating mode [Gan: p.2; according to the latest open free 6GHz frequency band, the channel is divided based on the frequency band; the supportable bandwidth can exceed the maximum bandwidth of 160MHz supported by 5GHz, such as 320MHz; p. 9; FIG. 3 (b) shows the AP multi-link device 101 and STA multi-link device 102, STA multi-link device 103 and STA104 for communication of the scene; STA multi-link device 103 comprises STA103-1 and STA103-2, STA103-1 working in the frequency band of 5GHz, STA103-2 working in the frequency band of 6GHz].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Hsu and Gan in order to improve the peak throughput [Gan: p. 2].

Regarding Claim 17,
Hsu teaches that the AP transmits a request frame 415 that carries the link ID and an enable FLAG as well as information regarding the target link 425 to switch to, such as the link ID and Operation BW of the target link to perform link switching frame exchange 400 [Hsu: 0043].

However, Hsu does not teach sending a control signal on a 320 MHz operating bandwidth … receiving a CTS on the 320 MHz operating bandwidth ….

Gan teaches:
further comprising: sending a control signal on a 320 MHz operating bandwidth; and receiving a CTS on the 320 MHz operating bandwidth based on the at least one wireless STA retuning a radio frequency (RF) [Gan: p. 9; STA multi-link device 103 comprises STA103-1 and STA103-2, STA103-1 working in the frequency band of 5GHz, STA103-2 working in the frequency band of 6GHz; p.2; according to the latest open free 6GHz frequency band, the channel is divided based on the frequency band; the supportable bandwidth can exceed the maximum bandwidth of 160MHz supported by 5GHz, such as 320MHz; p. 10; Step S401: the access point sends the MLD information to the station; the station receiving the MLD information may be a station in a multi-link station device or a single-link station; p. 12; the station can select the AP with the MAC address in the AP multi-link device MLD2 as BSSID-2x and the AP with the MAC address as BSSID-3y to associate; optionally, the association is an interactive detection request frame and a detection response frame, an interactive authentication request frame and an authentication response frame, an interactive association request frame or an associated response frame in the one or more].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Hsu and Gan in order to improve the peak throughput [Gan: p. 2].

Regarding Claim 18,
wherein the control signal comprises an MU-RTS or RTS [Hsu: RTS == request frame; 0057; At step 805, a request frame is transmitted from a first wireless device to a second wireless device with a link ID and enable flag indicating a request to enable the target wireless link; 0035; the AP sends request frame 215 carrying link IDs and an ENABLE flags to the STA to enable one or more disabled links; 0038; the request frame 215 transmitted by the AP includes link IDs and DISABLE flags for requesting disablement of an enabled link or links; the STA can agree to disable all or some of the identified links; 0043; the AP transmits a request frame 415 that carries the link ID and an enable FLAG as well as information regarding the target link 425 to switch to, such as the link ID and Operation BW of the target link to perform link switching frame exchange 400].

Regarding claims 35-39 and 48-49, which recite the same claim limitations as those in claims 4-8 and 17-18 above, the same rationale of rejection as presented in claims 4-8 and 17-18 is applicable.

Claim(s) 10-11 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Naribole (US 2021/0076419; claims priority to and incorporates US Provisional 63/012,069; hereafter Prov069).
Regarding Claim 10,
Hsu teaches that after receiving an enhanced distributed channel access (EDCA) transmission opportunity (TXOP) frame, the STA 155 can begin transmitting frames over the respective band during the window of time provided in the EDCA TXOP frame [Hsu: 0032].

However, Hsu does not teach … dynamically transitioning … comprises … increasing a duration of the one or more TxOPs.

Naribole teaches:
wherein dynamically transitioning between the single-link communication mode and the multi-link communication mode comprises: increasing a duration of the one or more TxOPs [Naribole: 0042; Fig. 2; a first TXOP 206A on link A is synchronized with a second TXOP 206B on link B to prevent STR collision at a non-STR STA; Prov069: p. 8; AP starts transmission to non-STR STA on channel B immediately after 802.11 backof counter reaches a zero and aligns the end of data transmission on channel B with the end of ongoing data transmission on channel A; AP uses the precise knowledge of start and end times of potential Block ACK transmission by non-STR STA on channel A to determine the number of MPDUs that would be failed to receive by non-STR STA if the ending of data transmission on channel B may be not aligned with that on channel A].
Note:
By aligning ending of data transmission on channel B with that of channel A, TXOP duration of channel B is increased.

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Hsu and Naribole in order to boost medium access utilization of multi-link STAs [Naribole: 0041].

Regarding Claim 11,
Hsu teaches that after receiving an enhanced distributed channel access (EDCA) transmission opportunity (TXOP) frame, the STA 155 can begin transmitting frames over the respective band during the window of time provided in the EDCA TXOP frame [Hsu: 0032].

However, Hsu does not teach … dynamically transitioning … comprises … adjusting an access priority for the one or more TxOPs.

Naribole teaches:
wherein dynamically transitioning between the single-link communication mode and the multi-link communication mode comprises: adjusting an access priority for the one or more TxOPs [Naribole: 0042; Fig. 2; a first TXOP 206A on link A is synchronized with a second TXOP 206B on link B to prevent STR collision at a non-STR STA; Prov069: p. 8; AP starts transmission to non-STR STA on channel B immediately after 802.11 backof counter reaches a zero and aligns the end of data transmission on channel B with the end of ongoing data transmission on channel A; AP uses the precise knowledge of start and end times of potential Block ACK transmission by non-STR STA on channel A to determine the number of MPDUs that would be failed to receive by non-STR STA if the ending of data transmission on channel B may be not aligned with that on channel A].
Note:
By aligning ending of data transmission on channel B with that of channel A, channel B remains accessible (i.e. priority adjusted).

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Hsu and Naribole in order to boost medium access utilization of multi-link STAs [Naribole: 0041].

Regarding claims 41-42, which recite the same claim limitations as those in claims 10-11 above, the same rationale of rejection as presented in claims 10-11 is applicable.

Claim(s) 16, 20, 47, 51 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Lu (US 2021/0127420).
Regarding Claim 16,
Hsu teaches that when the STA 155 receives EDCA TXOP frames in multiple bands simultaneously, the STA 155 can transmit frames using multiple bands simultaneously during the provided window of time [Hsu: 0032-33].

However, Hsu does not teach “… using a padded RTS, a trigger frame, or a multi-user RTS (MU-RTS) command to provide the sufficient time delay.”

Lu teaches:
further comprising: based on a duration of the RTS not being a sufficient time delay for the at least one wireless STA to respond, using a padded RTS, a trigger frame, or a multi-user RTS (MU-RTS) command to provide the sufficient time delay [Lu: 0036; the co-located multi-link APs may transmit a joint trigger (e.g., trigger frame or TF) aggregated with a BA (e.g., shown as BA1+TF and BA2+TF in FIG. 2) to synchronize the TXOPs of STA1 and STA2 on link 1 and link 2 by indicating at least the Physical Layer Conformance Procedure (PLCP) Protocol Data Unit (PPDU) length for a next transmission; the subsequent frame exchanges after the joint trigger may be synchronized by aligning the starting time and/or ending time of each PPDU within an overlapped TXOP duration; 0044; the co-located multi-link AP transmit a joint trigger aggregated with a BA on both link 1 and link 2 to synchronize the TXOPs on link 1 and link 2 by indicating at least the PPDU length for a next transmission; the subsequent frame exchanges after the joint trigger may be synchronized by aligning the starting time and/or ending time of each PPDU within an overlapped TXOP duration; 0058; 78; the trigger may indicate a PPDU length for a next transmission by each of the first STA and the second STA].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Hsu and Lu in order to efficiently utilize multi-link resources with restriction on simultaneous transmission and reception [Lu: 0005].

Regarding Claim 20,
Hsu teaches that when the STA 155 receives EDCA TXOP frames in multiple bands simultaneously, the STA 155 can transmit frames using multiple bands simultaneously during the provided window of time [Hsu: 0032-33].

However, Hsu does not teach “implementing a physical layer protocol data unit (PPDU)/end time alignment mechanism.”

Lu teaches:
further comprising: implementing a physical layer protocol data unit (PPDU)/end time alignment mechanism [Lu: 0044; the co-located multi-link AP transmit a joint trigger aggregated with a BA on both link 1 and link 2 to synchronize the TXOPs on link 1 and link 2 by indicating at least the PPDU length for a next transmission; the subsequent frame exchanges after the joint trigger may be synchronized by aligning the starting time and/or ending time of each PPDU within an overlapped TXOP duration; 0058; 78; the trigger may indicate a PPDU length for a next transmission by each of the first STA and the second STA].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Hsu and Lu in order to efficiently utilize multi-link resources with restriction on simultaneous transmission and reception [Lu: 0005].

Regarding claims 47 and 51, which recite the same claim limitations as those in claims 16 and 20 above, the same rationale of rejection as presented in claims 16 and 20 is applicable.

Claim(s) 19, 21-23, 50, and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Lu (US 2021/0127420) and further in view of Gan (CN 113453380).
Regarding Claim 19,
Hsu teaches that when the STA 155 receives EDCA TXOP frames in multiple bands simultaneously, the STA 155 can transmit frames using multiple bands simultaneously during the provided window of time [Hsu: 0032-33].  Moreover, Hsu teaches that the capabilities may include, for example, RF bands (2.4G, 5G, 6G), Number of Spatial Streams (NSS), bandwidth (e.g., 20 MHz, 40 MHz, etc.), and a station type (EHT, HE, VHT, or HT STA) [Hsu: 0028].

However, Hsu does not teach that based on the AP winning an operating bandwidth of 160 MHz on either a 5 GHz operating mode or a 6 GHz operating mode, executing a maximum-lifetime minimum-resource (MLMR) operation.

Lu teaches:
further comprising: based on the AP winning an operating bandwidth of 160 MHz on either a 5 GHz operating mode or a 6 GHz operating mode, executing a maximum-lifetime minimum-resource (MLMR) operation [Lu: 0031; each of STA 110 (herein interchangeably referred to and denoted as “STA1”) and STA 115 (herein interchangeably referred to and denoted as “STA2”) may be a multi-link STA with one or more links (e.g., link 1 and link 2) operating in, for example and without limitation, the 2.4 GHz band, 5 GHz-band and/or 6 GHz band; ].
Note:
Lu teaches MLMR by controlling a length of subsequent frame exchanges (minimum resource) of its associated TXOP (i.e. maximum use of TXOP corresponds to maximum lifetime).

However, Hsu-Lu does not explicitly teach an operating bandwidth of 160 MHz on either a 5 GHz operating mode or a 6 GHz operating mode.

Gan teaches:
	an operating bandwidth of 160 MHz on either a 5 GHz operating mode or a 6 GHz operating mode [Gan: p. 9; STA multi-link device 103 comprises STA103-1 and STA103-2, STA103-1 working in the frequency band of 5GHz, STA103-2 working in the frequency band of 6GHz; p.2; according to the latest open free 6GHz frequency band, the channel is divided based on the frequency band; the supportable bandwidth can exceed the maximum bandwidth of 160MHz supported by 5GHz, such as 320MHz].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Hsu-Lu and Gan in order to efficiently utilize multi-link resources with restriction on simultaneous transmission and reception [Lu: 0005] and to improve the peak throughput [Gan: p. 2].

Regarding Claim 21,
Hsu teaches:
further comprising: receiving an RTS on a 320 MHz operating bandwidth based on the at least one wireless STA winning access to the communication medium at 6 GHz and retuning a radio frequency (RF) to switch the single-link communication mode and the multi-link communication mode to a 6 GHz operation mode [Hsu: RTS = request 215; 0027; a link can be switched to a different RF band via the frame exchange over the enabled link; 0035; the frame exchange 200 includes a request 215 to enable the disabled link 210 carried over an enabled link 205; the enabled link 205 and the disabled link 210 transmit over different bands (e.g., 2.4 GHz, 5 GHz, 6 GHz, etc.)].

In Hsu-Lu combination, Hsu teaches that the capabilities may include, for example, RF bands (2.4G, 5G, 6G), Number of Spatial Streams (NSS), bandwidth (e.g., 20 MHz, 40 MHz, etc.), and a station type (EHT, HE, VHT, or HT STA).  Lu also teaches that each of STA 110 (herein interchangeably referred to and denoted as “STA1”) and STA 115 (herein interchangeably referred to and denoted as “STA2”) may be a multi-link STA with one or more links (e.g., link 1 and link 2) operating in, for example and without limitation, the 2.4 GHz band, 5 GHz-band and/or 6 GHz band [Lu: 0031].

However, Hsu-Lu does not teach an RTS on a 320 MHz operating bandwidth.

Gan teaches:
receiving an RTS on a 320 MHz operating bandwidth based on the at least one wireless STA winning access to the communication medium at 6 GHz … [Gan: p. 9; STA multi-link device 103 comprises STA103-1 and STA103-2, STA103-1 working in the frequency band of 5GHz, STA103-2 working in the frequency band of 6GHz; p.2; according to the latest open free 6GHz frequency band, the channel is divided based on the frequency band; the supportable bandwidth can exceed the maximum bandwidth of 160MHz supported by 5GHz, such as 320MHz].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Hsu-Lu and Gan in order to efficiently utilize multi-link resources with restriction on simultaneous transmission and reception [Lu: 0005] and to improve the peak throughput [Gan: p. 2].
 
Regarding Claim 22,
Hsu teaches that when the STA 155 receives EDCA TXOP frames in multiple bands simultaneously, the STA 155 can transmit frames using multiple bands simultaneously during the provided window of time [Hsu: 0032-33].

However, Hsu does not teach that performing an MLMR procedure based on the at least one wireless STA winning access to the communication medium at a 5 GHz operation mode.

Lu teaches:
further comprising: performing an MLMR procedure based on the at least one wireless STA winning access to the communication medium at a 5 GHz operation mode [Lu: 0031; each of STA 110 (herein interchangeably referred to and denoted as “STA1”) and STA 115 (herein interchangeably referred to and denoted as “STA2”) may be a multi-link STA with one or more links (e.g., link 1 and link 2) operating in, for example and without limitation, the 2.4 GHz band, 5 GHz-band and/or 6 GHz band; 0034; under the proposed scheme, the multi-link device may, as a TXOP responder on one link and a TXOP initiator on the other link, synchronize its associated TXOP (initiated by the multi-link device) with the other TXOP (for which the multi-link device is a responder) by controlling a length of subsequent frame exchanges of its associated TXOP to align with the uplink transmission and downlink transmission on the pair of links within an overlapped TXOP duration].
Note:
Lu teaches MLMR by controlling a length of subsequent frame exchanges (minimum resource) of its associated TXOP (i.e. maximum use of TXOP corresponds to maximum lifetime).

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Hsu and Lu in order to efficiently utilize multi-link resources with restriction on simultaneous transmission and reception [Lu: 0005].

Regarding Claim 23,
Hsu teaches that when the STA 155 receives EDCA TXOP frames in multiple bands simultaneously, the STA 155 can transmit frames using multiple bands simultaneously during the provided window of time [Hsu: 0032-33].

However, Hsu does not teach that the MLMR procedure uses a Sync PPDU/uplink aggregation procedure.

Lu teaches:
wherein the MLMR procedure uses a Sync PPDU/uplink aggregation procedure [Lu: 0058; 0078; the trigger (e.g., a trigger frame (TF)) may trigger the second STA to perform an uplink transmission on the second link; additionally, the trigger may indicate a PPDU length for a next transmission by each of the first STA and the second STA].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Hsu and Lu in order to efficiently utilize multi-link resources with restriction on simultaneous transmission and reception [Lu: 0005].

Regarding Claim 50, which recites the same claim limitations as those in claim 19 above, the same rationale of rejection as presented in claim 19 is applicable.

Regarding claims 52-54, which recite the same claim limitations as those in claims 21-23 above, the same rationale of rejection as presented in claims 21-23 is applicable.

Claim(s) 13, 24-26, 44, and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Guo et al., (Huawei Technologies): “Multi Link SM Power Save Mode”, IEEE Draft; vol. 802.11 EHT; 802.11 be, p. 1-9; May 14, 2020 (included in IDS) hereafter Guo.
Regarding Claim 13,
Hsu teaches that when the STA 155 receives EDCA TXOP frames in multiple bands simultaneously, the STA 155 can transmit frames using multiple bands simultaneously during the provided window of time [Hsu: 0032-33].

However, Hsu does not teach extending the SMPS mode during uplink communication with the at least one wireless STA.
 
Guo teaches:
further comprising: extending the SMPS mode during uplink communication with the at least one wireless STA [Guo: slide 3; an SM Power Save Frame shall be transmitted to enter the dynamic SM Power Save Mode; in dynamic SM power save mode, the STA switches to the multiple receive chain mode when it receives the frame addressed to it and switches back immediately when the frame exchange sequence ends].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Hsu and Guo in order to allow a non-AP STA to operate with only one active receive chain for a significant portion of time [Guo: slide 3].

Regarding Claim 24,
Hsu teaches that when the STA 155 receives EDCA TXOP frames in multiple bands simultaneously, the STA 155 can transmit frames using multiple bands simultaneously during the provided window of time [Hsu: 0032-33].

However, Hsu does not teach that an extension to RTS is used to transition to a single-link PPDU.

Guo teaches:
wherein an extension to RTS is used to transition to a single-link PPDU [Guo: slide 4; the STA switches to the multiple receive chain mode if it receives the Trigger frame addressed to it as defined above and switches back immediately after the frame exchange sequence ends; slide 5; the non-AP STA can switch back to single-link and single-RF chain immediately after the frame exchange sequence ends].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Hsu and Guo in order to allow a non-AP STA to operate with only one active receive chain for a significant portion of time [Guo: slide 3].

Regarding Claim 25,
Hsu teaches that when the STA 155 receives EDCA TXOP frames in multiple bands simultaneously, the STA 155 can transmit frames using multiple bands simultaneously during the provided window of time [Hsu: 0032-33].

However, Hsu does not teach that an extension to RTS prime (RTS′) is used to transition to a single-link PPDU.

Guo teaches:
wherein an extension to RTS prime (RTS′) is used to transition to a single-link PPDU [Guo: slide 4; the STA switches to the multiple receive chain mode if it receives the Trigger frame addressed to it as defined above and switches back immediately after the frame exchange sequence ends; slide 5; the non-AP STA can switch back to single-link and single-RF chain immediately after the frame exchange sequence ends].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Hsu and Guo in order to allow a non-AP STA to operate with only one active receive chain for a significant portion of time [Guo: slide 3].

Regarding Claim 26,
Hsu teaches that when the STA 155 receives EDCA TXOP frames in multiple bands simultaneously, the STA 155 can transmit frames using multiple bands simultaneously during the provided window of time [Hsu: 0032-33].

However, Hsu does not teach that an extension to a control frame is used to transition to a single-link PPDU.

Guo teaches:
wherein an extension to a control frame is used to transition to a single-link PPDU [Guo: slide 4; the STA switches to the multiple receive chain mode if it receives the Trigger frame addressed to it as defined above and switches back immediately after the frame exchange sequence ends; slide 5; the non-AP STA can switch back to single-link and single-RF chain immediately after the frame exchange sequence ends].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Hsu and Guo in order to allow a non-AP STA to operate with only one active receive chain for a significant portion of time [Guo: slide 3].

Regarding claim 44, which recites the same claim limitations as those in claim 13 above, the same rationale of rejection as presented in claim 13 is applicable.

Regarding claims 55-57, which recite the same claim limitations as those in claims 24-26 above, the same rationale of rejection as presented in claims 24-26 is applicable.

Claim(s) 27 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Cherian (US 2019/0098565) and further in view of Gan (CN 113453380).
Regarding Claim 27,
Hsu teaches that the frame exchange 200 includes a request 215 to enable the disabled link 210 carried over an enabled link 205; the enabled link 205 and the disabled link 210 transmit over different bands (e.g., 2.4 GHz, 5 GHz, 6 GHz, etc.) [Hsu: 0035].

However, Hsu does not teach that a 5 GHz operating mode link is disabled when a PDDU is served on a single-link 6 GHz operating mode at a 320 MHz operating bandwidth.

Cherian 
wherein a 5 GHz operating mode link is disabled when a PDDU is served on a single-link 6 GHz operating mode at a 320 MHz operating bandwidth [Cherian: 0059; if EDCA access is not permitted, then on-channel tunneling (OCT) may be used for association of the STA 106 with the AP 104 on the 6 GHz frequency channel; such OCT may include using the collocated 2.4/5 GHz radio to obtain necessary information for the 6 GHz channel; thus, the STA 106 may associated with the 6 GHz channel of the AP 104 on the 2.4/5 GHz channel before switching over to the 6 GHz channel for communication].
Note:
Switch over to 6GHz channel means not using 2.4/5GHz channel thereafter.

However, Hsu-Cherian does not teach a single-link 6 GHz operating mode at a 320 MHz operating bandwidth.

Gan teaches:
… a single-link 6 GHz operating mode at a 320 MHz operating bandwidth [Gan: p. 9; STA multi-link device 103 comprises STA103-1 and STA103-2, STA103-1 working in the frequency band of 5GHz, STA103-2 working in the frequency band of 6GHz; p.2; according to the latest open free 6GHz frequency band, the channel is divided based on the frequency band; the supportable bandwidth can exceed the maximum bandwidth of 160MHz supported by 5GHz, such as 320MHz].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Hsu-Cherian and Gan in order to provide for an improved ability for the non-reuse STAs to communicate concurrently while other OBSS devices are also communicating on the wireless medium [Cherian: 0046] and to efficiently utilize multi-link resources with restriction on simultaneous transmission and reception [Lu: 0005] and to improve the peak throughput [Gan: p. 2].

Regarding Claim 58, which recites the same claim limitations as those in claims 27 above, the same rationale of rejection as presented in claim 27 is applicable.

Claim(s) 29-31 and 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Nakanishi (US 2017/0105220).
Regarding Claim 29,
Hsu teaches that the transceivers 160 and 165 of STA 155 exchange data and information with cooperative management unit 170 that coordinates information sent and received by transceivers 160 and 165 using 5 GHz band wireless communication and 2.4 GHz band wireless communication, respectively [Hsu: 0030].

However, Hsu does not teach that at least two antennas of the AP are switched to the single-link when transitioning to the single-link communication mode.

Nakanishi teaches:
wherein, while operating in the single-link communication mode, at least two antennas of the AP are switched to the single-link when transitioning to the single-link communication mode [Nakanishi: 0215; 0230; when transmission signals of one single channel or multiple channels are transmitted in a distributed manner in accordance with the number of antennas, DA conversion circuits may be provided in the number corresponding to the number of the antennas].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Hsu and Nakanishi in order to improve the probability of participating in a desired wireless network [Nakanishi: 0029].

Regarding Claim 30,
Hsu teaches that the transceivers 160 and 165 of STA 155 exchange data and information with cooperative management unit 170 that coordinates information sent and received by transceivers 160 and 165 using 5 GHz band wireless communication and 2.4 GHz band wireless communication, respectively [Hsu: 0030].

However, Hsu does not teach that at least two antennas are mapped to the single-link.

Nakanishi teaches:
wherein both of the at least two antennas are mapped to the single-link [Nakanishi: 0215; 0230; when transmission signals of one single channel or multiple channels are transmitted in a distributed manner in accordance with the number of antennas, DA conversion circuits may be provided in the number corresponding to the number of the antennas].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Hsu and Nakanishi in order to improve the probability of participating in a desired wireless network [Nakanishi: 0029].

Regarding Claim 31,
Hsu teaches that the transceivers 160 and 165 of STA 155 exchange data and information with cooperative management unit 170 that coordinates information sent and received by transceivers 160 and 165 using 5 GHz band wireless communication and 2.4 GHz band wireless communication, respectively [Hsu: 0030].

However, Hsu does not teach that while operating in the multi-link communication mode, one of the at least two antennas is mapped to each link of the multi-link.

Nakanishi teaches:
wherein, while operating in the multi-link communication mode, one of the at least two antennas is mapped to each link of the multi-link [Nakanishi: 0215; 0230; when transmission signals of one single channel or multiple channels are transmitted in a distributed manner in accordance with the number of antennas, DA conversion circuits may be provided in the number corresponding to the number of the antennas].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Hsu and Nakanishi in order to improve the probability of participating in a desired wireless network [Nakanishi: 0029].

Regarding claims 60-62, which recite the same claim limitations as those in claims 29-31 above, the same rationale of rejection as presented in claims 29-31 is applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patil (2019/0082373) teaches that the first wireless channel comprises a channel in a 2.4 GHz band or a channel in a 5 GHz band, and the second wireless channel comprises a channel in a 6 GHz band [Patil: 0026]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468